In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00125-CR
        ______________________________


         TED BRYAN COATES, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 19,679-2006




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION

          Ted Bryan Coates appeals his conviction on his plea of "no contest" to the second-degree

felony offense of unauthorized use of a vehicle. See TEX . PENAL CODE ANN . § 31.07 (Vernon 2003).

Coates pled "true" to the enhancement paragraphs of the indictment. He was sentenced by the trial

court to fifteen years' imprisonment and a $1,000.00 fine, and ordered to pay restitution of $4,000.00.

See TEX . PENAL CODE ANN . § 12.42 (Vernon Supp. 2007).

          Coates was represented by appointed counsel at trial and by different appointed counsel on

appeal.

          Appellate counsel filed a brief February 6, 2008, under the mandate of Anders v. California,

386 U.S. 738 (1967), and Ex parte Senna, 606 S.W.2d 329, 330 (Tex. Crim. App. 1980), and has

accordingly also filed a motion to withdraw. Counsel sent Coates a copy of the brief and advised

Coates by letter he believes there are no arguable contentions of error. He also informed Coates of

his right to review the record and file a pro se response. Coates has not filed a response, nor has he

requested an extension of time in which to file such a response.

          Counsel has filed a brief which discusses the record and reviews the proceedings. Counsel

has thus provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced, as required by High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978). See also Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.




                                                   2
1991). Counsel concluded from his review of the record there is no arguable point of error to

support the appeal.

        Counsel further states in the brief that Coates knowingly and voluntarily entered his pleas of

"no contest" to the offense and of "true" to the enhancements, that Coates was found competent to

enter those pleas, that no pretrial motions were filed, and that the sentence was within the appropriate

range. Counsel's statements are supported by the record.

        We have reviewed the record and find the evidence sufficient to support the conviction.

Based on our review of the record of this proceeding, we agree with counsel there are no arguable

points of error in this case.1




        1
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Coates in this case. No substitute
counsel will be appointed. Should Coates wish to seek further review of this case by the Texas Court
of Criminal Appeals, Coates must either retain an attorney to file a petition for discretionary review
or Coates must file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                   3
        We do note, however, that the trial court's judgment in this case indicates Coates pled

"guilty" to the offense of unauthorized use of a vehicle. Our review of the record shows that Coates

pled "no contest" to the offense.2

        This Court has the authority to reform the judgment to make the record speak the truth when

the matter has been called to our attention by any source. French v. State, 830 S.W.2d 607 (Tex.

Crim. App. 1992). In Asberry v. State, 813 S.W.2d 526 (Tex. App.—Dallas 1991, pet. ref'd), the

court noted that the authority of the appellate court to reform incorrect judgments is not dependent

on request of any party; the appellate court may act sua sponte. The Texas Rules of Appellate

Procedure provide direct authority for this Court to modify the judgment of the trial court. TEX . R.

APP . P. 43.2.

        Therefore, we hereby reform the judgment to indicate a plea of "no contest" to the offense

of unauthorized use of a vehicle.




        2
        The effect of a no contest or nolo contendere plea is the same as that of a guilty plea, except
that such plea may not be used against the defendant in a civil suit based on the criminal offense.
TEX . CODE CRIM . PROC. ANN . art. 27.02 (Vernon 2006).

                                                  4
      As reformed, we affirm the judgment of the trial court.




                                                   Jack Carter
                                                   Justice

Date Submitted:      April 7, 2008
Date Decided:        April 9, 2008

Do Not Publish




                                              5